UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 14, 2007 Tegal Corporation (Exact name of Registrant as Specified in its Charter) Delaware 000-26824 68-0370244 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2201 South McDowell Boulevard Petaluma, California 94954 (Address of Principal Executive Offices) (707) 763-5600 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On August 14, 2007, Tegal Corporation (the “Company”) issued its first quarter fiscal year 2008 press release, a copy of which is furnished as Exhibit 99.1 to this Form 8-K and incorporated by reference herein. On August 14, 2007, the Company held a conference call announcing its financial results for the first quarter fiscal year 2008. The transcript of this conference call is furnished as Exhibit 99.2 to this Form 8-K and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (c) Exhibits. Exhibit No.Description 99.1 Press Release dated August 14, 2007 99.2 Transcript of Tegal Corporation’s year end, 2007 conference call held on August 14, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 14, 2 By: /s/ Christine T. Hergenrother Name: Christine T. Hergenrother Title: Chief Financial Officer EXHIBIT INDEX EXHIBIT INDEX Exhibit No.Description 99.1 Press Release dated August 14, 2007 99.2 Transcript of Tegal Corporation’s first quarter fiscal year 2008 conference call held on August 14, 2007 Exhibit 99.1 Exhibit 99.2
